Cuyahoga County, No. 48914. On November 9, 1987, this court granted a stay of execution in this cause pending exhaustion of all proceedings for post-conviction relief before the courts of this state. On April 5,1996, appellee filed a motion to set an execution date on the ground that all possible appeals have been exhausted. Appellant filed a motion in opposition to the motion to set an execution date, requesting that the stay of execution continue on the ground that appellant’s post-conviction petition remains pending in the trial court. It appears from the records of this court that appellant has filed a petition for post-conviction relief, case No. CR-172340, that remains pending in the Court of Common Pleas of Cuyahoga County. Upon consideration thereof,
*1446IT IS ORDERED by the court that appellee’s motion to set execution date be, and hereby is, denied, effective April 15,1996.